Citation Nr: 0829477	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral hand 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for degenerative 
changes and arthritis of the right ankle.

6.  Entitlement to service connection for a bilateral lower 
leg disability.

7.  Entitlement to service connection for a skin disorder.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to January 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which service connection for gout and 
disabilities of the bilateral hands, left elbow, bilateral 
knees, and bilateral legs were denied; and in which service 
connection for degenerative changes and arthritis of the 
right ankle and for a skin condition was denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.

The issues of service connection for a bilateral hand 
condition, left elbow condition, bilateral knee condition, 
degenerative changes and arthritis of the right ankle, and a 
skin condition addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2008, the veteran withdrew his appeal of the 
claim for service connection for gout.

2.  The veteran does not have a bilateral lower leg 
disability; pathology of the legs other than of the knee and 
ankle is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim of service connection for 
gout have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2007).

2.  The criteria for entitlement to service connection for a 
bilateral lower leg disability have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In September 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal the issue of entitlement 
to service connection for gout listed in the August 2005 
statement of the case. This perfected his appeal as to his 
claim for this issue. In April 2008, in testimony before the 
undersigned Veterans Law Judge, and before the Board 
promulgated a decision, the veteran indicated that he wished 
to withdraw his appeal as to this issue.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of service 
connection for gout, there remain no allegations of error of 
fact or law for appellate consideration. The Board therefore 
has no jurisdiction to review this issue.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In February 2004 and March 2006 letters, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.

The August 2005 statement of the case and February 2008 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including records from the Social 
Security Administration (SSA), attempted to afford the 
veteran physical examination and to obtain medical opinion as 
to the etiology of his claimed disabilities, and afforded the 
veteran the opportunity to give testimony before the Board 
which he did in April 2008.

The VA examination conducted in August 2004 was done without 
review of the claims file.  Accordingly, the examination 
provides an insufficient basis to decide most of the 
veteran's claims.  However, in the case of his claims for 
bilateral lower leg disabilities, the August 2004 VA 
examination found no such disability.  VA and private 
treatment records concur, documenting no findings of left or 
right leg disability.  In that case, examination absent 
review of the claims file cannot be prejudicial.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is 
remanding the remaining issues for further development.  
There is thus no prejudice to the veteran in proceeding with 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran testified before the undersigned Veterans Law 
Judge that he initially sustained injury to his left and 
right legs in a fall from the top of his barracks.  He 
subsequently re-injured his right leg and ankle in a training 
accident from a rappelling tower, and again during a 25 mile 
march.  

The veteran's reports of medical history and examination at 
entrance to active service revealed no complaints, diagnoses, 
defects, abnormalities or other findings concerning his lower 
extremities.  Service medical records of April and May 1984 
reveal complaints of and treatment for left leg pain and 
swelling following a fall from the barracks.  Mild strain in 
the left leg was initially assessed.  After several weeks 
possible discontinuation of the periosteum in the fibula was 
assessed.  Subsequent entries document treatment for shin 
splints to the left leg in May 1984.  Service medical records 
further show that the veteran was treated for injury to his 
right lower leg and ankle in March 1986.  Rule-out fracture 
of right ankle and bone spur of right foot was assessed.  X-
rays of the foot and ankle were within normal limits, and a 
contusion and mild sprain to the right ankle was assessed.  
Reports of medical history and examination at discharge are 
not of record.

Thereafter, VA medical examination conducted in August 2004 
found no clinical findings of any acute or chronic bilateral 
leg disorder.  The veteran reported arthritis affecting his 
hands, elbows, ankles, feet and toes, and reported multiple 
surgeries involving most joints including his knees, left 
elbow, right thumb, and the palmer aspect of the left hand.  
He reported nodes on both hands and the left foot and ankle 
and complained of knee pain, ankle pain, foot pain, and low 
back pain.  The examiner noted that the veteran's complaints 
of leg pain involved mostly his knees and ankles.  The 
veteran did not report pain in his shin muscles.  The 
examiner objectively observed no tenderness at the shins, no 
atrophy in the lower legs, and no atrophy in the thigh 
muscles.  No other abnormalities were reported.  X-rays of 
the left and right tibia and fibula were found to evidence no 
fracture, dislocation, or periosteal reaction.  The 
radiologist observed that the results showed a normal 
examination of the left and right tibia and fibula bones.  
The examiner diagnosed normal X-rays of the tibia and fibula, 
bilaterally, with insufficient clinical evidence of acute or 
chronic disability.  

VA and private medical evidence do not reflect any 
observations or diagnoses of bilateral leg disabilities-
other than that in the knee and ankle joints.

As the medical evidence contains no current diagnosis of left 
or right leg pathology, other than that diagnosed as part of 
the bilateral knee and right ankle disabilities that remain 
on appeal and are the subject of a remand immediately 
following this decision, the preponderance of the evidence is 
against service connection for the claimed condition.  See 
Brammer, supra.

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements to the extent that he 
currently manifests bilateral lower leg disabilities that are 
the result of his active service cannot constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for bilateral lower leg disabilities.  The 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b) and service connection is not warranted.


ORDER

The claim for service connection for gout is dismissed.

Service connection for bilateral lower leg disabilities is 
denied.


REMAND

The veteran seeks service connection for disabilities of the 
bilateral hands, left elbow, and bilateral knees.  He also 
seeks entitlement to service connection for degenerative 
changes and arthritis of the right ankle and for a skin 
condition. 

The veteran testified before the undersigned Veterans Law 
Judge that he fell from a barracks roof during active 
service, in which he sustained many of the injuries he 
believes has resulted in his current conditions.  He also 
testified that he re-injured his right ankle in a training 
accident while rappelling, and during a 25 mile march.  

Service medical records document that the veteran did fall 
from a barracks, but these records document treatment for his 
left leg only at the time.  These records further document 
injury of and treatment for the right ankle and right foot, 
condition of the toenails, and cellulitis and blistering of 
the right foot.  

The August 2004 VA examination reflects diagnoses of status 
post surgery of the right and left knees for removal of bone 
chips and osteoarthritis, and right ankle degenerative 
arthritis.  Concerning the skin, the examiner diagnosed a 
history of cellulitis and nonspecific dermatitis, treated and 
resolved with no recurrence at present.  No opinion as to 
etiology was provided.  

VA and private medical treatment records, including records 
from SSA, show treatment and diagnosis of bilateral hand, 
left elbow, bilateral knee, and right ankle conditions.  
These records document treatment for complaints of pain, and 
multiple surgeries to remove nodules, bone chips, and 
cartilage.  Diagnoses revealed in these records include 
arthritis, degenerative joint disease, chronic tophaceous 
arthritis of the joints, Osgood-Schlatter disease of the 
knees, and seborrehic dermatitis.

The veteran has proffered statements by his private treating 
physicians in support of his claims.  A November 2004 opinion 
asserts that the veteran's lower extremity injuries and pain 
date back to 1986 and were sustained while the veteran was on 
active service.  An April 2007 private evaluation also, by 
history, dates the onset of the veteran's joint pain, 
swelling and skin condition with his military service.  An 
August 2007 statement, proffered by the veteran's spouse-who 
is a registered nurse and who also stated she reviewed his 
service records-offered the opinion that the injuries the 
veteran sustained in service are consistent with the areas of 
the veteran's current disabled physiology, and bone and joint 
structure.

The August 2004 VA examination was conducted absent review of 
the veteran's claims file.  In addition, many private and VA 
treatment records, including SSA records, have been added to 
the claims folder since that time.  This examination 
therefore provides an inadequate basis upon which to decide 
the remaining claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA medical 
treatment records since February 2008.

2.  Schedule the veteran for examinations 
by the  appropriate medical professional 
to determine the nature, extent, and 
etiology of his claimed bilateral hand 
disability, left elbow disability, 
bilateral knee disability, degenerative 
changes and arthritis of the right ankle, 
and skin disorder. All indicated tests 
and studies should be performed. The 
claims folder and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination.

The examiner should provide the following 
opinions:

a)  is it at least as likely as not that 
any diagnosed bilateral hand, left elbow, 
bilateral knee, and right ankle pathology 
is in any way the result of the veteran's 
active service, to include the fall from 
the barracks and any other incident 
therein or, in the alternative, had its 
onset during active service?

b)  is it at least as likely as not that 
any diagnosed skin pathology is in any 
way the result of the veteran's active 
service, to include the inservice treated 
toenail condition, cellulitis, or 
blisters and any other incident therein 
or, in the alternative, had its onset 
during active service?

A complete rationale must be provided for 
all opinions rendered.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for bilateral hand disability, left elbow 
disability, bilateral knee disability, 
degenerative changes and arthritis of the 
right ankle, and a skin disorder, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


